Broyles, C. J.,
dissenting. The undisputed evidence shows that Bullard, the fireman, was employed by the railroad company to perform a necessary service in its duties as a common carrier; that in the performance of such service he was required to be available, and was subject to his employer; at all times; that he was paid for his services semimonthly, as were the employees on the regular runs; and that he was in the employment of the rail-, road company during the entire time covered by the garnishment summons. Under these undisputed facts, I think that Bullard is entitled to the statutory exemption of $1.25 a day for each day of the period covered by the summons of garnishment.